IT seemed that if a copyholder did not come to perform the services, although often requested, and still delayed, although he did not absolutely refuse, still he forfeited the land, 42 E. 3. 25. But Ashley, Serj. said, that at P. 26 Eliz. this point was settled in a case, on a demand of services, when the tenant said: these services that you do require, it is doubtful whether you have a right to them or no. And until it be resolved by the law, whether *they be due or no, I will not pay them. And it was adjudged that such a refusal does not occasion a forfeiture; because it would be a very great inconvenience, if the lord could alledge any service to be due which he pleased, and thus compel a tenant to forfeit the land by a refusal.